                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          ERIC MBANGU,                )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                  3:19cv85-FDW
                                      )
                 vs.                  )
                                      )
 CITY OF CHARLOTTE AVIATION           )
       DEPARTMENT, et al,
          Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 29, 2019 Order.

                                               August 29, 2019
